Citation Nr: 0723367	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ear perforation, to include right ear hearing loss.

2.  Entitlement to service connection for a jaw disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran is seeking service connection for right ear 
perforation, to include right ear hearing loss, and a jaw 
disorder.  He claims that, as a result of an ear infection 
inservice, he was admitted to a hospital where the doctor 
punctured his right eardrum to treat his right ear infection.  
He also claims that, while having a tooth extracted 
inservice, his jaw dislocated, and now "pops out of place," 
tires easily, and is painful.

In January 2004, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  NPRC responded, stating that they were unable to 
identify a record based upon the information furnished.  The 
RO then requested that the veteran complete and return a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, so that the veteran's service medical records 
could be reconstructed.  In February 2004, the veteran 
returned the form which identified treatment for an ear 
infection while in basic training, from February 1954 to 
March 1954 at the Sampson Air Force Base in New York, and a 
dislocated jaw in 1957, while serving in the 30th Bomb 
Squadron, 19th Bomb Wing in North Africa.  

The claims file does not reflect that the RO submitted the 
veteran's NA Form 13055 to the National Archives and Records 
Administration or to the NPRC, or that the RO made any 
further attempt to secure the veteran's service medical 
records.  As VA has a duty to request all available and 
relevant records from federal agencies, the Board finds that 
further development is necessary in order to comply with VA's 
duty to assist.  Specifically, the Board finds that a search 
for any additional service medical records, personnel 
records, sick/morning reports, and clinical records should be 
completed by the RO.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2006); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (holding that where VAMC treatment records are 
material to the issue on appeal and are not of record, a 
remand is necessary to acquire such VA records, because VA is 
deemed to have constructive knowledge of certain documents 
generated by VA agents or employees); but see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street, and that the 
veteran cannot passively wait for help where he may or should 
have information that is essential in obtaining evidence).  

Additionally, in a November 2004 notice of disagreement, the 
veteran stated that he had treated at the VA Outpatient 
Clinic in Muskegon, Michigan, and also at the VA Outpatient 
Clinic in Grand Rapids, Michigan.  In a May 2005 VA 
audiological examination, the VA examiner noted having 
reviewed the veteran's records from the Ann Arbor, Michigan 
VAMC and from the Outpatient Clinic in Grand Rapids, 
Michigan.  These records are not of file and no attempt to 
obtain any of the above records has yet been made.

Accordingly, the case is remanded for the following action:

1.  The RO must submit the veteran's 
completed NA Form 13055 for processing to 
the appropriate federal agencies, 
including the National Archives and 
Records Administration and the National 
Personnel Records Center (NPRC) and 
attempt to secure the veteran's service 
medical records, personnel records, 
sick/morning reports, and clinical 
records.  In particular, the RO must 
obtain records of all treatment rendered 
at the Sampson Air Force Base post 
hospital between February 1954 to March 
1954.  These records must be associated 
with the claims file.  If no additional 
records can be obtained, documentation of 
that fact must be included in the claims 
file.  All actions to obtain the records 
and the results of those actions must be 
documented fully by the RO.

2.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
right ear hearing loss and his jaw 
disorder since his discharge from service.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from all of the sources listed by the 
veteran which are not already on file, to 
include records from the Ann Arbor VAMC, 
the Muskeego Outpatient Clinic, and the 
Grand Rapids Outpatient Clinic.  All 
information obtained must be made part of 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  The RO must advise the veteran that he 
can submit alternate evidence to support 
his contention that service connection for 
right ear hearing loss and a jaw disorder 
is warranted.  This evidence may take the 
following forms; however, the veteran may 
submit any other evidence he finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records and insurance 
examinations.

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for right ear hearing loss and jaw 
disorder.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



